     Case 3:20-cv-00070-DPM-JTR Document 9 Filed 05/20/20 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ERIC D. WILLIAMS                                               PLAINTIFF

v.                     No. 3:20-cv-70-DPM-JTR

BRENT COX, Administrator, Greene
County Detention Facility; L. CATE,
Deputy, Greene County Detention
Facility; BARNUM, Sergeant, Greene
County Detention Facility; D. CRITTENDEN,
Assistant Administrator, Greene County
Detention Facility; STEVE FRANKS,
Sheriff, Greene County; GREENE
COUNTY DETENTION FACILITY; and
RYAN HUBBLE, Staff Officer, Greene
County Detention Center                                   DEFENDANTS

                                  ORDER
     The Court adopts Magistrate Judge Ray's unopposed partial
recommendation, Doc. 8.   FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes).     Williams's embedded motion for a temporary
restraining order, Doc. 6, is denied. His claims against the Greene
County Detention Facility are dismissed with prejudice; and his equal
protection claim is dismissed without prejudice. Williams may proceed
with his due process claims against the remaining defendants.
Case 3:20-cv-00070-DPM-JTR Document 9 Filed 05/20/20 Page 2 of 2



So Ordered.

                                           v
                            D.P. Marshall Jr.
                            United States District Judge




                              -2-
